Citation Nr: 1007838	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-38 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for claimed chronic myeloid 
leukemia (CML).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1996, including service in the Persian Gulf.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision.  

In June 2007, the Board remanded the matter to the RO for 
additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  His 
primary specialty was that of aircraft armament systems 
journeyman with nine years and ten months in that job 
category.  

3.  The Veteran's CML is first shown to have been diagnosed 
for the purpose of treatment less than four years after he 
completed his period of active duty.  

4.  The currently demonstrated CML in remission is shown as 
likely as not to have had its clinical onset during the 
Veteran's extensive period of active that included duty 
involving prolonged exposure to toxic chemicals and 
potentially hazardous weapon systems in connection with 
aircraft upkeep and incidental exposure due to his service in 
the Persian Gulf War.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic myeloid leukemia is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in October 
2007 advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  

The October 2007 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Further, the October 2007 letter advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

In light of the October 2007 letter, the Board finds that the 
Veteran has received notice of the elements required to 
support his claim for service connection, and notice of what 
evidence, if any, will be obtained by the Veteran, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the claim was 
fully developed and then readjudicated in a November 2009 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).  

Second, the Veteran was afforded a VA examination in November 
2009 to determine whether his claimed disorder is due to 
service.  The Board finds that the VA examination is adequate 
because, as shown below, it was based upon consideration of 
the Veteran's pertinent medical history, his lay assertions 
and current complaints, and because it describes the 
disability in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)).   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  He testified in a hearing before the RO's DRO in 
August 2005.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the June 2007 Board remand directives.  A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  VA's duty to assist is met; thus, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In particular, the Board directed the RO to send the Veteran 
a letter asking the Veteran to identify any health care 
providers having treatment records pertinent to his claim.  
This was accomplished by a October 2007 letter.  

The Board's June 2007 remand also instructed the RO to 
schedule the Veteran for a VA examination to determine the 
nature and likely etiology of his CML.  As indicated, this 
was accomplished in November 2009.  

In light of this development, the Board finds that there has 
been substantial compliance with all directed action.  
Accordingly, further remand is not necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including leukemia, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Significantly, the Veteran is shown to have been diagnosed 
with CML in April 2000.  This was less than four years after 
he was honorably discharged from service.  He then underwent 
a bone marrow transplantation in December 2000.  

Because the Veteran's CML was not manifest to a degree of 10 
percent or more within one year from the Veteran's separation 
from active service, a presumption of service connection for 
a chronic disease is not for application.  See 38 C.F.R. 
3.307.  

The Veteran asserts that his CML is due to the exposure to 
toxic chemicals, such as smoke from oil well fires and 
depleted uranium during service in the Persian Gulf War.  


Gulf War Service

VA may pay compensation to a veteran who served on active 
duty in the Armed Services in the Southwest Asia Theater of 
operations during the Persian Gulf War with a qualifying 
chronic disability.  38 U.S.C.A. §§ 1117, 1118.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology are not considered to 
be medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  
The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a),(b).  

In a letter received by VA in January 2008, the Veteran 
indicated that his CML might be a manifestation of "Gulf War 
Syndrome."  The Board points out, for the purposes of this 
appeal, that CML is an identified or known disease process.  

Therefore, service connection on the basis of an undiagnosed 
illness due to the Veteran's active service in Southwest Asia 
Theater of operations during the Persian Gulf War is not for 
consideration.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  


Radiation Exposure

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  

First, a rebuttable presumption of service connection arises 
if "radiation-exposed veteran" later developed one of the 
radiogenic diseases listed in 38 C.F.R § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These 
diseases are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  

The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above 
are as follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and, (xxi) cancer of the ovary.  

A "radiation-exposed veteran" is a veteran who was involved 
in a "radiation risk" activity during active service, as 
defined in 38 C.F.R. 3.309(d)(3)(ii).  

This includes veterans who were involved in the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945 and ending on July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or 
Nagasaki" means official military duties within 10 miles of 
the city of Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi).  

Second, service connection may be established if (a) a 
radiation-exposed veteran develops a "radiogenic disease" 
that (b) became manifest within the time period defined for 
that disease by 38 C.F.R. 3.311(b)(5), and (c) if, after 
following special development procedures, the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  

Third, service connection may be established by competent 
evidence showing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

However, the Veteran is not shown to be a "radiation-exposed 
veteran," because he was not involved in a "radiation 
risk" activity during active service as defined in 38 C.F.R. 
3.309(d)(3)(ii).  Accordingly, although leukemia is a disease 
listed in 38 C.F.R. § 3.309(d)(2), service connection is not 
warranted on this basis.  

With regard to service connection for a "radiogenic 
disease," a careful review of the service records does not 
serve to document that he had any radiation exposure incident 
to his duties.  His DD Form 214 does support his lay 
assertions of exposure to depleted uranium, but his STR does 
not contain a DD Form 1141 that would quantify any exposure.  

The Veteran's statements regarding his handling of munitions 
are credible, but he is shown to be not competent to identify 
radiation materials.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  

For instance, in a May 2005 statement, the Veteran wrote that 
there was a white powdery substance covering the "ammo 
cans" he handled during service, which, according to his 
research, "could quite possibly have been depleted uranium 
particles."  The assertions amount to speculation because 
the Veteran is not competent to identify radioactive 
materials.  

In short, there is no objective evidence identifying any 
exposure to ionizing radiation, making it unlikely that the 
Veteran's claimed CML was directly due to such exposure 
during service.  


Direct Service Connection

The Veteran also wrote in support of his claim that an 
oncologist told him that his form of cancer "could lie 
dormant" for many years.  

With regard to the etiology of CML, the medical evidence 
includes a November 2009 VA examiner's opinion.  The VA 
examiner reviewed the Veteran's claims file and noted the 
pertinent history regarding his CML diagnosis and treatment.  

The examiner noted that the Veteran's served in the Gulf War 
and acknowledged his assertions regarding exposure to jet 
fuel, smoke in the form of oil well fires and depleted 
uranium in loading weapons on attack aircraft during the 
Persian Gulf War.  The examiner also performed a thorough 
clinical examination and reviewed laboratory test results.  

Based on the results of the examination, the VA examiner 
diagnosed CML diagnosed in April 2000, etiology unknown, 
treatment with bone marrow transplant, currently in remission 
without any treatment.  

The VA examiner further explained that the etiology of CML 
was unknown.  Therefore, she could not resolve the issue of 
whether the Veteran's CML had its clinical onset during his 
active service, to include as the result of any chemical 
exposure, without resort to mere speculation.  

Based upon a careful review, the Board finds that the VA 
examiner's November 2009 opinion is of limited probative 
value for deciding this appeal.  

Significantly, the record on appeal also includes printouts 
showing that the Veteran submitted a question on the Internet 
asking whether his CML diagnosed in April 2000 could have 
been "triggered" by his in-service exposures to such 
chemicals as oil well fires, depleted uranium ammunition, 
pesticides, and jet fuel.  

In an undated reply, one responder stated that he "[could 
not] provide an exact answer to your question because [he 
was] not sure what [the Veteran had] been exposed to.  It was 
well known that CML [could] occur up to ten years after 
exposure to radiation."  

The record also contains what appears to be a response to the 
same question from a separate individual.  He stated that 
"[he did] not know for sure whether any of the above could 
cause leukemia.  Even if some of them [did], why some people 
[got] leukemia or more specifically CML [was] not really 
understood [and] most people [did] not know why they [got] 
leukemia.  That said, CML [was] generally a slowly 
progressing cancer [and] [he] certainly [thought] that CML 
[could] go undetected for a number of years, maybe 6 or 
more."  

The Board finds that these responses carry little probative 
weight.  Neither responder provided any sort of 
identification or credentials to find that they are competent 
to address the issue at question.  In any event, neither 
response serves to link the Veteran's CML directly to his 
active service.  

In further support of his claim, the Veteran submitted 
numerous Internet printouts which indicate that chemical 
exposure, such as to benzene, might cause CML.  

The printouts also indicate that the chronic phase of the 
disorder might last from months to years and that the disease 
process occurred "only after a prolonged latent  period" of 
six to seven years "on average' based on studies involving 
survivors of the atomic bomb explosions in Japan.  

These printouts tend to support the Veteran's lay assertions 
that service in the Persian Gulf War might be at an increased 
risk for developing leukemia.  These printouts, moreover, 
provide a reasonable basis for linking the onset of the CML 
to the period of time that the Veteran was serving on active 
duty.  

The submitted printouts do not discuss the pertinent facts of 
the present Veteran's history; nor are they accompanied by 
any favorable opinions of a medical professional familiar 
with the case.  However, they do constitute probative 
evidence in support of the Veteran's claim.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

The Board has also carefully considered the Veteran's lay 
assertions that his CML is due to exposure to such chemicals 
as smoke from oil well fires, and depleted uranium.  However, 
the medical evidence showing that the cause of CML is unknown 
weighs against his assertions.  

In a May 2003 statement, the Veteran wrote that his doctors 
told him that his service in Desert Shield/Storm in 1990-91 
"could quite possibly be the source of [the] illness."  

In two July 2004 statements, the Veteran stated more strongly 
that the team of doctors "highly suspected" and "strongly 
believe" that his in-service exposure to chemicals, 
including oil well fires, in the Gulf War, caused his 
leukemia, which they called "chemically induced cancer."  

In other statements, such as in May 2004, the Veteran stated 
more generally that CML is a type of cancer often known as 
"chemical cancer."  

In more recent statements, the Veteran had not reiterated his 
earlier reports indicating that his doctors had linked his 
CML to his service.  In a November 2004 statement, he wrote 
that he was going to submit such a statement from a doctor.  
He did not subsequently do so.  

On review of the entire record, the Board finds the evidence 
to be in relative equipoise in suggesting that CML had an 
average latency period of six to seven years prior to being 
clinically identified for treatment purposes.  

Thus, in addition to the Veteran having had likely exposure 
to toxic chemicals and environmental hazards incident to his 
duties, the CML, which was first documented less than four 
years after service, is shown as likely as not to have been 
incurred in his period of active duty that extended for over 
ten years.  

In conclusion, in resolving all reasonable doubt in the 
Veteran's favor, service connection for CML is warranted.  


ORDER

Service connection for chronic myeloid leukemia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals   


 Department of Veterans Affairs


